170 F.3d 870
28 Envtl. L. Rep. 21,515, 1999 Daily JournalD.A.R. 1784
ADMINISTRATOR, State of Arizona, and Jane Hull, Governor, Petitioners,v.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY;Yavapai-Apache Tribe, Respondents.Arizona Chamber of Commerce;  and the Town of Clarkdale, Petitioners,v.United States Environmental Protection Agency;Yavapai-Apache Tribe, Respondents.
Nos. 96-71083, 97-70012.
United States Court of Appeals,Ninth Circuit.
Feb. 24, 1999.

Before:  GOODWIN, PREGERSON, and FERGUSON, Circuit Judges.

ORDER

1
The order filed January 14, 1999, slip op. 367, modifying this court's prior opinion (151 F.3d 1205 (9th Cir.1998)) is ORDERED WITHDRAWN.


2
The opinion filed August 10, 1998, slip op. 8705, and appearing at 151 F.3d 1205 (9th Cir.1998) is amended as follows:

1. Slip op at 8717-18; 151 F.3d at 1211:

3
Delete final sentence of section III, "We need not, however, ... surrounding four parcels."

Replace with the following:

4
"We therefore remand to EPA, without prejudice to the parties, to determine whether the parcels are reservations for purposes of 42 U.S.C. § 7474(c), if EPA re-promulgates its redesignation ruling in accordance with section V of this opinion.  We note, however, that at least two of the four disputed parcels, Lower Verde and Montezuma Interchange, are adequately protected by virtue of their proximity to the Middle Verde parcel."


5
With the opinion thus amended, the Yavapai-Apache Tribe's petition for rehearing AND the Arizona Chamber of Commerce's petition for rehearing ARE DENIED.